Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on February 18, 2021. Claims 1-16 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on within this application
 (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

5.	Claim 15 is rejected under 35 U.S.C. 102(e) as being anticipated by Chesnais; Pascal et al. (US-20070150444-A1), hereafter “Chesnais.”
Consider claim 15. Chesnais discloses an apparatus for location-based information exchange between physically proximate users, the apparatus comprising (see fig. 2, par. 0033; [0033] In still another embodiment, the network comprises a mobile device network including an information server and a mobile communications device coupled to the server via at least a wireless link…): memory that stores a plurality of unique profile identifiers, each unique profile identified specific to a different online profile of a respective registered user (see pars. 0075, 0108 and 0123; [0108] Registration is followed by a login at step 304. The login message is typically transmitted from the MCD 100 to the server 204 by way of the wireless link. The registration and login messages may also be combined if desired, thereby reducing network overhead during connection establishment. Per step 305, the MCD physical position is determined (such as via triangulation, GPS, or other such means), and this information is transmitted to the server 204 via one or more preformatted messages that uniquely identify the MCD (e.g., via a device_ID, IP address, or the like). [0123] At step 310, the MCD 100 receives a list of selected contacts. The contacts are typically selected by the server 204 based on certain criteria. In one embodiment of the invention, these criteria include the proximity of the contact(s) to the MCD 100 at that point in time…); a communication interface that receive a query over a communication network from a mobile device (see 0034; [0034] In a second aspect of the invention, a mobile communications device for communicating with a network is disclosed. In one embodiment the mobile communications device has an input device and a display device, and further comprises: a microprocessor adapted to run client software; client software configured to: (i) transmit a list of contacts from the mobile communications device to a server; (ii) receive a list of proximate users from the server; and (iii) display the list of proximate users on the mobile communications device; and position location apparatus in data communication with the microprocessor and adapted to determine the location of the mobile communications device. Examiner’s Analysis: The server receives a list of contact information from the mobile communications device, as a query for nearby devices; the server then returns a list of the nearby mobile communications devices from the list received from the mobile communications device); and a processor that executes instructions stored in memory, wherein the processor executes the instructions to: identify that the query includes one of the unique profile identifiers, retrieve information associated the queried profile identifier from memory, the retrieved information including an online profile of a registered user, and formats the retrieved information for display at the mobile device (see pars. 0027 and 0038; [0027] In a first aspect of the invention, a method of operating within a communications network is disclosed. In one embodiment, the network comprises a mobile device network including an information server and a mobile communications device coupled to the server via at least a wireless link, and the method comprises: transmitting a message including location information from the mobile communications device to the server via the at least wireless link; transmitting a list of contacts from the mobile communication device to the server via the at least wireless link; matching the contacts with the location information using location data maintained for other communications devices to generate a list of proximate users; transmitting the list of proximate users to the mobile communications device; and displaying at least a portion of the list of proximate users on the mobile communications device.  and [0038] In a third aspect of the invention, server apparatus for use in a mobile communications network is disclosed. In one embodiment, the mobile communications network provides communications services to a plurality of mobile communications devices, and the server comprises: a microprocessor configured for executing software instructions; server software, running on the microprocessor, the server software comprising at least one software module adapted to: receive a location identifier message, including a current location, from a mobile communications device from the plurality of mobile communication devices; receive a list of contacts from the mobile communication device, match the contacts with the current location using a location database maintained for other mobile communications devices to generate a list of proximate users; and transmit the list of proximate users to the mobile communications device.).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103(a) as being 
unpatentable over Dieguez; Jorge (US 20060234631 A1), hereafter “Dieguez,” in view of Chesnais.
	Consider claim 1. Dieguez discloses a method for location-based information exchange between physically proximate users, the method comprising (see fig. 1, par. 0013; [0013] Processing in that context as illustrated in FIG. 1 may begin, and in step 100 may proceed to initiate communications when two or more wireless devices, such as cellular or mobile telephones, may pass within detection range of each other…): storing a unique profile identifier in memory, the unique profile identifier specific to a registered user of a mobile device (see par. 0049;[0049] … For example, a cellular telephone or other communication device may contain a copy of the user profile information, for example stored in electronic memory such as flash memory, on a card such as a subscriber identification module (SIM) card, or other electronic or other storage or media and transmit, and compare that information directly with user profile information from another device.); activating a profile exchange function, wherein activating the profile exchange function results in receiving information from at least one other mobile device within a transmission range of the mobile device, the received information specific to another registered user, the other registered user associated with the at least one other mobile device (see fig. 1, pars. 0013 and 0014; [0013] Processing in that context as illustrated in FIG. 1 may begin, and in step 100 may proceed to initiate communications when two or more wireless devices, such as cellular or mobile telephones, may pass within detection range of each other. According to embodiments in one regard, passing or transiting within detection range may involve coming into relatively short-range proximity such that the phones can automatically sense or directly detect each other using Bluetooth, Whitetooth, infrared, ultra-wideband or other comparatively short-range wireless channels, connections or protocols. In the case of communication devices using Bluetooth connectivity, passing within range may therefore involve, for example, the two or more communication devices passing within approximately 10 meters or other distances of each other so that self-forming piconets or other connections may be established. [0014] In step 102, the communication devices may exchange identification keys (IDs) using the short-range wireless channel. In one embodiment, the communication devices may exchange Bluetooth addresses (BTIDs) or other keys, codes or identifiers that identify the participating cellular/mobile telephones or other communication devices. In step 104, one or more Couple ID Keys may be created based on that exchange. According to embodiments of the invention in one regard, each communication device passing within detection range may create a Couple ID Key by appending its own identification key to the identification key or keys of the other communication device or devices in range. In step 106, the one or more Couple ID Keys may be communicated to an instant network server or other network server, intelligence or resource.).
Dieguez discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Chesnais, in analogous art; displaying information regarding the at least one other registered user at the mobile
 device, the display at the mobile device based on the received information from the at least one other mobile device within the transmission range of the mobile device (see par. 0027; [0027] In a first aspect of the invention, a method of operating within a communications network is disclosed. In one embodiment, the network comprises a mobile device network including an information server and a mobile communications device coupled to the server via at least a wireless link, and the method comprises: transmitting a message including location information from the mobile communications device to the server via the at least wireless link; transmitting a list of contacts from the mobile communication device to the server via the at least wireless link; matching the contacts with the location information using location data maintained for other communications devices to generate a list of proximate users; transmitting the list of proximate users to the mobile communications device; and displaying at least a portion of the list of proximate users on the mobile communications device.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Dieguez, who discloses mobile device having a display in figure 2 and have it include the teachings of Chesnais. The motivation would have been in order to present the information to the user (see par. 0027). 
	Consider claim 2 in view of claim 1 above. Dieguez further discloses transmitting the unique profile identifier from the mobile device to the at least one other mobile device that is within the transmission range of the mobile device. (see fig. 1, pars. 0013-0015).
Consider claim 3 in view of claim 1 above. Dieguez further discloses receiving user input via a user interface of the mobile device, the received user input indicating a wish to activate the profile exchange function (see par. 0016).
	Consider claim 4 in view of claim 1 above. Dieguez further discloses received information includes a unique profile identifier specific to the other registered user, and further comprising querying a remote database based on the unique profile identifier specific to the other registered user (see par. 0015).
Consider claim 5 in view of claim 4 above. Dieguez further discloses retrieving an online profile of the other registered user based on the query, wherein displaying the information regarding the at least one registered user includes displaying the retrieved online profile of the other registered user (see fig. 1, par. 0016).
Consider claim 6 in view of claim 1 above. Dieguez further discloses wherein the received information is from a plurality of other mobile devices within the transmission range of the mobile device (see par. 0013).
Chesnais further discloses wherein displaying the information regarding the at least one registered user includes displaying a list of the plurality of other mobile devices within the transmission range of the mobile device (see par. 0027). The motivation would have been in order to present the information to the user (see par. 0027).
Consider claim 7 in view of claim 1 above. Dieguez further discloses wherein the received information from at least one other mobile device within a transmission range of the mobile device is received via a first local wireless communication protocol (see par. 0013). 
Chesnais further discloses receiving at least part of the displayed information via a different wireless communication protocol (see pars. 0027 and 0028). The motivation would have been in order to present the information to the user (see par. 0027).
Consider claim 8 in view of claim 7 above. Dieguez further discloses wherein the first local wireless communication protocol is Bluetooth (see par. 0013).
Consider claim 9 in view of claim 1 above. Chesnais further discloses displaying a dynamic location-based list of a plurality of other registered users (see par. 0032). The motivation would have been in order to present the information to the user (see par. 0027).
Consider claim 10 in view of claim 9 above. Chesnais further discloses downloading profile information onto the mobile device, the downloaded information regarding at least one registered user selected from the list (see par. 0096). The motivation would have been in order to present the information to the user (see par. 0027).
Consider claim 11 in view of claim 9 above. Dieguez further discloses wherein the list is specific to a defined event, and the plurality of other registered users are registered in association with the defined event (see par. 0017).
Consider claim 13. Dieguez discloses an apparatus for location-based information exchange between physically proximate users, the apparatus comprising (see fig. 1, par. 0013; [0013] Processing in that context as illustrated in FIG. 1 may begin, and in step 100 may proceed to initiate communications when two or more wireless devices, such as cellular or mobile telephones, may pass within detection range of each other…): memory that stores a unique profile identifier, the unique profile identifier specific to a registered user of a mobile device (see par. 0049;[0049] … For example, a cellular telephone or other communication device may contain a copy of the user profile information, for example stored in electronic memory such as flash memory, on a card such as a subscriber identification module (SIM) card, or other electronic or other storage or media and transmit, and compare that information directly with user profile information from another device.); a receiver that receives information from at least one other mobile device within a transmission range of the mobile device when a profile exchange function is activated, the received information specific to another registered user, the other registered user associated with the at least one other mobile device (see fig. 1, pars. 0013 and 0014; [0013] Processing in that context as illustrated in FIG. 1 may begin, and in step 100 may proceed to initiate communications when two or more wireless devices, such as cellular or mobile telephones, may pass within detection range of each other. According to embodiments in one regard, passing or transiting within detection range may involve coming into relatively short-range proximity such that the phones can automatically sense or directly detect each other using Bluetooth, Whitetooth, infrared, ultra-wideband or other comparatively short-range wireless channels, connections or protocols. In the case of communication devices using Bluetooth connectivity, passing within range may therefore involve, for example, the two or more communication devices passing within approximately 10 meters or other distances of each other so that self-forming piconets or other connections may be established. [0014] In step 102, the communication devices may exchange identification keys (IDs) using the short-range wireless channel. In one embodiment, the communication devices may exchange Bluetooth addresses (BTIDs) or other keys, codes or identifiers that identify the participating cellular/mobile telephones or other communication devices. In step 104, one or more Couple ID Keys may be created based on that exchange. According to embodiments of the invention in one regard, each communication device passing within detection range may create a Couple ID Key by appending its own identification key to the identification key or keys of the other communication device or devices in range. In step 106, the one or more Couple ID Keys may be communicated to an instant network server or other network server, intelligence or resource.).
Dieguez discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Chesnais, in analogous art; a display screen that displays information regarding the at least one other registered user at the mobile device, the display at the mobile device based on the received information from the at least one other mobile device within the transmission range of the mobile device (see par. 0027; [0027] In a first aspect of the invention, a method of operating within a communications network is disclosed. In one embodiment, the network comprises a mobile device network including an information server and a mobile communications device coupled to the server via at least a wireless link, and the method comprises: transmitting a message including location information from the mobile communications device to the server via the at least wireless link; transmitting a list of contacts from the mobile communication device to the server via the at least wireless link; matching the contacts with the location information using location data maintained for other communications devices to generate a list of proximate users; transmitting the list of proximate users to the mobile communications device; and displaying at least a portion of the list of proximate users on the mobile communications device.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Dieguez, who discloses mobile device having a display in figure 2 and have it include the teachings of Chesnais. The motivation would have been in order to present the information to the user (see par. 0027). 
Consider claim 14, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, Dieguez further discloses at paragraph 50  hardware, software or other resources described as singular may in embodiments be distributed, to carry out the invention as in claim 1 above.

11.	Claim(s) 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dieguez in view of Chesnais, as applied to claim 1 above, and further in view of Takatori, Kenichi (US 20050200589 A1), hereafter “Takatori.”
	Consider claim 12 in view of claim 1 above. Dieguez, as modified by Chesnais, discloses all the limitations that claim 12 depends upon, but does not particularly refer to the following limitations, as taught by Takatori, in analogous art; the mobile device includes at least one wearable hardware Piece (see par. 0175). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Dieguez, as modified by Chesnais who discloses mobile device having a display in figure 2 and have it include the teachings of Takatori. The motivation would have been in order to facilitate portability (see par. 0175).

12.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chesnais in view of Dieguez.
	Consider claim 16. Chesnais discloses a system for establishing communications between once physically proximate users, the system comprising: a plurality of mobile devices each associated with a user (see fig. 2, par. 0105; [0105] As shown in FIG. 2, the various mobile devices may form ad hoc networks 206, 208, either directly between themselves (network 206) or between one or more mobile devices and an access point 202 (network 208). For example, a "master/slave" relationship may be created in a Bluetooth network, or an AP/STA relationship in an 802.11 network. The access point(s) 202 in such case may also not be part of the underlying cellular network per se. Other types of ad hoc networks and protocols may be used as well.), wherein the plurality of mobile devices identify a respective geographic location at a point in time indicated by an associated timestamp (see pars. 0075, 0108 and 0123; [0108] Registration is followed by a login at step 304. The login message is typically transmitted from the MCD 100 to the server 204 by way of the wireless link. The registration and login messages may also be combined if desired, thereby reducing network overhead during connection establishment. Per step 305, the MCD physical position is determined (such as via triangulation, GPS, or other such means), and this information is transmitted to the server 204 via one or more preformatted messages that uniquely identify the MCD (e.g., via a device_ID, IP address, or the like). [0123] At step 310, the MCD 100 receives a list of selected contacts. The contacts are typically selected by the server 204 based on certain criteria. In one embodiment of the invention, these criteria include the proximity of the contact(s) to the MCD 100 at that point in time…); a database that stores user profile identifiers for each user of each of the mobile devices and retrieves the user profile identifiers for the mobile devices identified within a physical proximity to each other at the point in time as determined by the identified geographic location and the timestamp; and a server that: transmits a list comprising the retrieved user profile identifiers to each of the mobile devices (see pars. 0027 and 0038; [0027] In a first aspect of the invention, a method of operating within a communications network is disclosed. In one embodiment, the network comprises a mobile device network including an information server and a mobile communications device coupled to the server via at least a wireless link, and the method comprises: transmitting a message including location information from the mobile communications device to the server via the at least wireless link; transmitting a list of contacts from the mobile communication device to the server via the at least wireless link; matching the contacts with the location information using location data maintained for other communications devices to generate a list of proximate users; transmitting the list of proximate users to the mobile communications device; and displaying at least a portion of the list of proximate users on the mobile communications device.  and [0038] In a third aspect of the invention, server apparatus for use in a mobile communications network is disclosed. In one embodiment, the mobile communications network provides communications services to a plurality of mobile communications devices, and the server comprises: a microprocessor configured for executing software instructions; server software, running on the microprocessor, the server software comprising at least one software module adapted to: receive a location identifier message, including a current location, from a mobile communications device from the plurality of mobile communication devices; receive a list of contacts from the mobile communication device, match the contacts with the current location using a location database maintained for other mobile communications devices to generate a list of proximate users; and transmit the list of proximate users to the mobile communications device.).
Chesnais discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Dieguez, in analogous art; transmits at least one partial user profile associated with one of the listed user profile identifiers to at least one of the mobile devices subsequent to the transmission of the list of user profile identifiers to each mobile device; receives an indicia of interest in further engagement with a user associated with the at least one partial user profile, the indicia of interest received from the at least one mobile device, wherein the received indicia of interest matches an indicia of interest from the user associated with the at least one user profile; and provides a more complete version of the at least one partial user profile to the at least one mobile device based on the matching indicia of interest, the more complete version of the user profile provided with an option for further engagement (see pars. 0019 and 0023; [0019] When interests or other information is partially, potentially or wholly matched, in step 112 the instant network server or other intelligence may transmit an alert to any one or more of the two or more participating communication devices to the existence and detected proximity of another subscriber or subscribers. This alert or notification may include, for example, sending a text or other greeting profile to each of the communication devices which have passed within detection range and [0023] If both or all alerted users elect to establish a connection, in step 116 the instant network server or other network intelligence may set up a real-time connection, permitting the users to communicate in real time over the wireless operating network. Communication between the users may be transmitted and received, for example, using SMS, MMS, wireless IP, cellular voice channel, or other communications link, protocol or channel. The users who have elected to respond and participate with other detected users may thus converse or communicate using voice, text messaging, graphical, video or other information or messaging. In step 118, processing may return to a prior processing point, proceed to a further processing point, repeat or end. Examiner’s Note: when user’s interests are partially or wholly matched with at least two users, a greeting alert is transmitted to those users. If both users agree to establish a connection, a more complete profile can be exchange between the users).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Chesnais, who discloses mobile device having a display in figure 2 and have it include the teachings of Dieguez. The motivation would have been in order to exchange other information with users that share a common interest (see pars. 0019 and 0023). 
Conclusion 
13.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure for their disclosure regarding: data exchange with devices within close proximity.
 	 US 8616975 B1 
US 20130073406 A1 
US 20070273583 A1
14.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642          
                                                                                                                                                                                              
May 11, 2022